

	

		II 

		109th CONGRESS

		1st Session

		S. 569

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Ms. Snowe (for herself,

			 Ms. Mikulski, Mr. Harkin, Mr.

			 Corzine, and Mrs. Boxer)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To improve the health of women through the

		  establishment of Offices of Women’s Health within the Department of Health and

		  Human Services.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Women’s Health Office Act of

			 2005.

		

			2.

			Health and human services Office on Women’s Health

			

				(a)

				Establishment

				Part A of title II of the

			 Public Health Service Act

			 (42 U.S.C.

			 202 et seq.) is amended by adding at the end the

			 following:

				

					

						229.

						Health and human services Office on Women’s Health

						

							(a)

							Establishment of Office

							The Secretary shall

				establish within the Office of the Secretary, an Office on Women’s Health

				(referred to in this section as the Office). The Office shall be

				headed by a Deputy Assistant Secretary for Women’s Health.

						

							(b)

							Duties

							The Secretary, acting

				through the Office, with respect to the health concerns of women, shall—

							

								(1)

								establish short-range and

				long-range goals and objectives within the Department of Health and Human

				Services and, as relevant and appropriate, coordinate with other appropriate

				offices on activities within the Department that relate to disease prevention,

				health promotion, service delivery, research, and public and health care

				professional education, for issues of particular concern to women;

							

								(2)

								provide expert advice and

				consultation to the Secretary concerning scientific, legal, ethical, and policy

				issues relating to women’s health;

							

								(3)

								monitor the Department of

				Health and Human Services’ offices, agencies, and regional activities regarding

				women’s health and stimulate activities and facilitate coordination of such

				departmental and agency offices on women’s health;

							

								(4)

								establish a Department of

				Health and Human Services Coordinating Committee on Women’s Health, which shall

				be chaired by the Deputy Assistant Secretary for Women’s Health and composed of

				senior level representatives from each of the agencies and offices of the

				Department of Health and Human Services;

							

								(5)

								establish a National

				Women’s Health Information Center to—

								

									(A)

									facilitate the exchange of

				information regarding matters relating to health information, health promotion,

				preventive health services, research advances, and education in the appropriate

				use of health care;

								

									(B)

									facilitate access to such

				information;

								

									(C)

									assist in the analysis of

				issues and problems relating to the matters described in this paragraph;

				and

								

									(D)

									provide technical

				assistance with respect to the exchange of information (including facilitating

				the development of materials for such technical assistance);

								

								(6)

								coordinate efforts to

				promote women’s health programs and policies with the private sector;

				and

							

								(7)

								through publications and

				any other means appropriate, provide for the exchange of information between

				the Office and recipients of grants, contracts, and agreements under subsection

				(c), and between the Office and health professionals and the general

				public.

							

							(c)

							Grants and contracts regarding duties

							

								(1)

								Authority

								In carrying out subsection

				(b), the Secretary may make grants to, and enter into cooperative agreements,

				contracts, and interagency agreements with, public and private entities,

				agencies, and organizations.

							

								(2)

								Evaluation and dissemination

								The Secretary shall

				directly or through contracts with public and private entities, agencies, and

				organizations, provide for evaluations of projects carried out with financial

				assistance provided under paragraph (1) and for the dissemination of

				information developed as a result of such projects.

							

							(d)

							Reports

							Not later than 1 year after

				the date of enactment of this section, and every second year thereafter, the

				Secretary shall prepare and submit to the appropriate committees of Congress a

				report describing the activities carried out under this section during the

				period for which the report is being prepared.

						

							(e)

							Authorization of appropriations

							For the purpose of carrying

				out this section, there are authorized to be appropriated such sums as may be

				necessary for each of the fiscal years 2006 through 2010.

						.

			

				(b)

				Transfer of functions

				There are transferred to the

			 Office on Women’s Health (established under

			 section

			 229 of the Public Health Service

			 Act, as added by this section), all functions exercised by the

			 Office on Women’s Health of the Public Health Service prior to the date of

			 enactment of this section, including all personnel and compensation authority,

			 all delegation and assignment authority, and all remaining appropriations. All

			 orders, determinations, rules, regulations, permits, agreements, grants,

			 contracts, certificates, licenses, registrations, privileges, and other

			 administrative actions that—

				

					(1)

					have been issued, made,

			 granted, or allowed to become effective by the President, any Federal agency or

			 official thereof, or by a court of competent jurisdiction, in the performance

			 of functions transferred under this subsection; and

				

					(2)

					are in effect at the time

			 this section takes effect, or were final before the date of enactment of this

			 section and are to become effective on or after such date;

				shall continue in effect according

			 to their terms until modified, terminated, superseded, set aside, or revoked in

			 accordance with law by the President, the Secretary, or other authorized

			 official, a court of competent jurisdiction, or by operation of law.

			3.

			Centers for Disease Control and Prevention Office of Women’s

			 Health

			Part A of title III of the

			 Public Health Service Act

			 (42 U.S.C.

			 241 et seq.) is amended by adding at the end the

			 following:

			

				

					310A.

					Centers for Disease Control and Prevention Office of Women’s

				Health

					

						(a)

						Establishment

						The Secretary shall

				establish within the Office of the Director of the Centers for Disease Control

				and Prevention, an office to be known as the Office of Women’s Health (referred

				to in this section as the Office). The Office shall be headed by

				a director who shall be appointed by the Director of such Centers.

					

						(b)

						Purpose

						The Director of the Office

				shall—

						

							(1)

							report to the Director of

				the Centers for Disease Control and Prevention on the current level of the

				Centers’ activity regarding women’s health conditions across, where

				appropriate, age, biological, and sociocultural contexts, in all aspects of the

				Centers’ work, including prevention programs, public and professional

				education, services, and treatment;

						

							(2)

							establish short-range and

				long-range goals and objectives within the Centers for women’s health and, as

				relevant and appropriate, coordinate with other appropriate offices on

				activities within the Centers that relate to prevention, research, education

				and training, service delivery, and policy development, for issues of

				particular concern to women;

						

							(3)

							identify projects in

				women’s health that should be conducted or supported by the Centers;

						

							(4)

							consult with health

				professionals, nongovernmental organizations, consumer organizations, women’s

				health professionals, and other individuals and groups, as appropriate, on the

				policy of the Centers with regard to women; and

						

							(5)

							serve as a member of the

				Department of Health and Human Services Coordinating Committee on Women’s

				Health (established under section 229(b)(4)).

						

						(c)

						Coordinating Committee

						

							(1)

							Establishment

							In carrying out subsection

				(b), the Director of the Office shall establish a committee to be known as the

				Coordinating Committee on Women’s Health (referred to in this subsection as the

				Coordinating Committee).

						

							(2)

							Composition

							The Coordinating Committee

				shall be composed of the directors of the national centers and other

				appropriate officials of the Centers for Disease Control and Prevention.

						

							(3)

							Chairperson

							The Director of the Office

				shall serve as the Chairperson of the Coordinating Committee.

						

							(4)

							Duties

							With respect to women’s

				health, the Coordinating Committee shall assist the Director of the Office

				in—

							

								(A)

								identifying the need for

				programs and activities that focus on women’s health;

							

								(B)

								identifying needs regarding

				the coordination of activities, including intramural and extramural

				multidisciplinary activities; and

							

								(C)

								making recommendations to

				the Director of the Centers for Disease Control and Prevention concerning

				findings made under subparagraphs (A) and (B).

							

						(d)

						Reports

						Not later than 1 year after

				the date of enactment of this section, and every second year thereafter, the

				Director of the Office shall prepare and submit to the appropriate committees

				of Congress a report describing the activities carried out under this section

				during the period for which the report is being prepared.

					

						(e)

						Definition

						As used in this section,

				the term women’s health conditions, with respect to women of all

				age, ethnic, and racial groups, means diseases, disorders, and

				conditions—

						

							(1)

							unique to, significantly

				more serious for, or significantly more prevalent in women; and

						

							(2)

							for which the factors of

				medical risk or type of medical intervention are different for women, or for

				which there is reasonable evidence that indicates that such factors or types

				may be different for women.

						

						(f)

						Authorization of appropriations

						For the purpose of carrying

				out this section, there are authorized to be appropriated such sums as may be

				necessary for each of the fiscal years 2006 through 2010.

					.

		

			4.

			Agency for healthcare research and quality activities regarding

			 Women’s Health

			Part C of title IX of the

			 Public Health Service Act

			 (42 U.S.C.

			 299c et seq.) is amended—

			

				(1)

				by redesignating sections 927

			 and 928 as sections 928 and 929, respectively;

			

				(2)

				by inserting after section

			 926 the following:

				

					

						927.

						Activities regarding Women’s Health

						

							(a)

							Establishment

							The Director shall

				designate an official of the Office of Priority Populations to carry out the

				responsibilities described in this section for such official.

						

							(b)

							Purpose

							The official designated

				under subsection (a) shall—

							

								(1)

								report to the Director on

				the current Agency level of activity regarding women’s health, across, where

				appropriate, age, biological, and sociocultural contexts, in all aspects of

				Agency work, including the development of evidence reports and clinical

				practice protocols and the conduct of research into patient outcomes, delivery

				of health care services, quality of care, and access to health care;

							

								(2)

								establish short-range and

				long-range goals and objectives within the Agency for research important to

				women’s health and, as relevant and appropriate, coordinate with other

				appropriate offices on activities within the Agency that relate to health

				services and medical effectiveness research, for issues of particular concern

				to women;

							

								(3)

								identify projects in

				women’s health that should be conducted or supported by the Agency;

							

								(4)

								consult with health

				professionals, nongovernmental organizations, consumer organizations, women’s

				health professionals, and other individuals and groups, as appropriate, on

				Agency policy with regard to women; and

							

								(5)

								serve as a member of the

				Department of Health and Human Services Coordinating Committee on Women’s

				Health (established under section 229(b)(4)).

							

							(c)

							Coordinating Committee

							

								(1)

								Establishment

								In carrying out subsection

				(b), the official designated under subsection (a) shall establish a committee

				to be known as the Coordinating Committee on Women’s Health (referred to in

				this subsection as the Coordinating Committee).

							

								(2)

								Composition

								The Coordinating Committee

				shall be composed of the official designated under subsection (a) and the

				directors of the centers and offices of the Agency.

							

								(3)

								Chairperson

								The official designated

				under subsection (a) shall serve as the Chairperson of the Coordinating

				Committee.

							

								(4)

								Duties

								With respect to research on

				women’s health, the Coordinating Committee shall assist the official designated

				under subsection (a) in—

								

									(A)

									identifying the need for

				such research, and making an estimate each fiscal year of the funds needed to

				adequately support the research;

								

									(B)

									identifying needs regarding

				the coordination of research activities, including intramural and extramural

				multidisciplinary activities; and

								

									(C)

									making recommendations to

				the Director of the Agency concerning findings made under subparagraphs (A) and

				(B).

								

							(d)

							Reports

							Not later than 1 year after

				the date of enactment of this section, and every second year thereafter, the

				official designated under subsection (a) shall prepare and submit to the

				appropriate committees of Congress a report describing the activities carried

				out under this section during the period for which the report is being

				prepared.

						;

				and

			

				(3)

				by adding at the end of

			 section 928 (as redesignated by paragraph (1)) the following:

				

					

						(e)

						Women’s Health

						For the purpose of carrying

				out section 927 regarding women’s health, there are authorized to be

				appropriated such sums as may be necessary for each of the fiscal years 2006

				through 2010.

					.

			

			5.

			Health Resources and Services Administration Office of Women’s

			 Health

			Title VII of the

			 Social Security Act (42 U.S.C. 901 et

			 seq.) is amended by adding at the end the following:

			

				

					713.

					Office of Women’s Health

					

						(a)

						Establishment

						The Secretary shall

				establish within the Office of the Administrator of the Health Resources and

				Services Administration, an office to be known as the Office of Women’s Health.

				The Office shall be headed by a director who shall be appointed by the

				Administrator.

					

						(b)

						Purpose

						The Director of the Office

				shall—

						

							(1)

							report to the Administrator

				on the current Administration level of activity regarding women’s health

				across, where appropriate, age, biological, and sociocultural contexts;

						

							(2)

							establish short-range and

				long-range goals and objectives within the Health Resources and Services

				Administration for women’s health and, as relevant and appropriate, coordinate

				with other appropriate offices on activities within the Administration that

				relate to health care provider training, health service delivery, research, and

				demonstration projects, for issues of particular concern to women;

						

							(3)

							identify projects in

				women’s health that should be conducted or supported by the bureaus of the

				Administration;

						

							(4)

							consult with health

				professionals, nongovernmental organizations, consumer organizations, women’s

				health professionals, and other individuals and groups, as appropriate, on

				Administration policy with regard to women; and

						

							(5)

							serve as a member of the

				Department of Health and Human Services Coordinating Committee on Women’s

				Health (established under section 229(b)(4) of the

				Public Health Service Act).

						

						(c)

						Coordinating Committee

						

							(1)

							Establishment

							In carrying out subsection

				(b), the Director of the Office shall establish a committee to be known as the

				Coordinating Committee on Women’s Health (referred to in this subsection as the

				Coordinating Committee).

						

							(2)

							Composition

							The Coordinating Committee

				shall be composed of the directors of the bureaus of the Administration.

						

							(3)

							Chairperson

							The Director of the Office

				shall serve as the Chairperson of the Coordinating Committee.

						

							(4)

							Duties

							With respect to women’s

				health, the Coordinating Committee shall assist the Director of the Office

				in—

							

								(A)

								identifying the need for

				programs and activities that focus on women’s health;

							

								(B)

								identifying needs regarding

				the coordination of activities, including intramural and extramural

				multidisciplinary activities; and

							

								(C)

								making recommendations to

				the Administrator concerning findings made under subparagraphs (A) and

				(B).

							

						(d)

						Reports

						Not later than 1 year after

				the date of enactment of this section, and every second year thereafter, the

				Director of the Office shall prepare and submit to the appropriate committees

				of Congress a report describing the activities carried out under this section

				during the period for which the report is being prepared.

					

						(e)

						Definitions

						For purposes of this

				section:

						

							(1)

							Administration

							The term

				Administration means the Health Resources and Services

				Administration.

						

							(2)

							Administrator

							The term

				Administrator means the Administrator of the Health Resources and

				Services Administration.

						

							(3)

							Office

							The term

				Office means the Office of Women’s Health established under this

				section in the Administration.

						

						(f)

						Authorization of appropriations

						For the purpose of carrying

				out this section, there are authorized to be appropriated such sums as may be

				necessary for each of the fiscal years 2006 through 2010.

					.

		

			6.

			Food and Drug Administration Office of Women’s Health

			Chapter IX of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 391 et seq.) is amended by adding at the end the

			 following:

			

				

					910.

					Office of Women’s Health

					

						(a)

						Establishment

						The Secretary shall

				establish within the Office of the Commissioner, an office to be known as the

				Office of Women’s Health (referred to in this section as the

				Office). The Office shall be headed by a director who shall be

				appointed by the Commissioner of Food and Drugs.

					

						(b)

						Purpose

						The Director of the Office

				shall—

						

							(1)

							report to the Commissioner

				of Food and Drugs on current Food and Drug Administration (referred to in this

				section as the Administration) levels of activity regarding

				women’s participation in clinical trials and the analysis of data by sex in the

				testing of drugs, medical devices, and biological products across, where

				appropriate, age, biological, and sociocultural contexts;

						

							(2)

							establish short-range and

				long-range goals and objectives within the Administration for issues of

				particular concern to women’s health within the jurisdiction of the

				Administration, including, where relevant and appropriate, adequate inclusion

				of women and analysis of data by sex in Administration protocols and

				policies;

						

							(3)

							provide information to

				women and health care providers on those areas in which differences between men

				and women exist;

						

							(4)

							consult with

				pharmaceutical, biologics, and device manufacturers, health professionals with

				expertise in women’s issues, consumer organizations, and women’s health

				professionals on Administration policy with regard to women;

						

							(5)

							make annual estimates of

				funds needed to monitor clinical trials and analysis of data by sex in

				accordance with needs that are identified; and

						

							(6)

							serve as a member of the

				Department of Health and Human Services Coordinating Committee on Women’s

				Health (established under section 229(b)(4) of the

				Public Health Service Act).

						

						(c)

						Coordinating Committee

						

							(1)

							Establishment

							In carrying out subsection

				(b), the Director of the Office shall establish a committee to be known as the

				Coordinating Committee on Women’s Health (referred to in this subsection as the

				Coordinating Committee).

						

							(2)

							Composition

							The Coordinating Committee

				shall be composed of the directors of the centers of the Administration.

						

							(3)

							Chairperson

							The Director of the Office

				shall serve as the Chairperson of the Coordinating Committee.

						

							(4)

							Duties

							With respect to women’s

				health, the Coordinating Committee shall assist the Director of the Office

				in—

							

								(A)

								identifying whether there

				is a need for further studies and, if so, developing strategies to foster such

				studies;

							

								(B)

								identifying issues in

				specific areas of women’s health that fall within the mission of the

				Administration;

							

								(C)

								identifying whether any

				need exists for the coordination of Administration activities, including

				internal and external activities;

							

								(D)

								maintaining the

				Administration’s focus in areas of importance to women;

							

								(E)

								supporting the development

				of methodologies to determine how to obtain data specific to women (including

				data relating to the age of women and the membership of women in ethnic or

				racial groups); and

							

								(F)

								supporting the development

				and expansion of clinical trials of treatments and therapies for which

				obtaining such data has been determined to be an appropriate function.

							

						(d)

						Reports

						Not later than 1 year after

				the date of enactment of this section, and every second year thereafter, the

				Director of the Office shall prepare and submit to the appropriate committees

				of Congress a report describing the activities carried out under this section

				during the period for which the report is being prepared.

					

						(e)

						Authorization of appropriations

						For the purpose of carrying

				out this section, there are authorized to be appropriated such sums as may be

				necessary for each of the fiscal years 2006 through 2010.

					.

		

			7.

			No new regulatory authority

			Nothing in this Act and the

			 amendments made by this Act may be construed as establishing regulatory

			 authority or modifying any existing regulatory authority.

		

